Merrick, J.
The indictment does not vary from the forms which have been approved and often adopted in setting forth offences of a similar character, and contains a statement of all the facts which are necessary to show that the particular offence charged against the defendant has been committed in the place where he kept the tenement. Archb. Crim. Pl. (10th ed.) 636, *19637. Commonwealth v. Hill, 14 Gray, 24. A part of the building may be used in such manner as to make it a nuisance, without affecting the legal character of the other part. It is therefore sufficient to allege and prove that that part has been kept for such purposes as the statute has prohibited and made illegal. Commonwealth v. Shattuck, 14 Gray, 23.

Exceptions overruled.